UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4876


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMBER RENEE FRANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cr-00011-JPJ-PMS-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before WILKINSON, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph W. Rasnic, Jonesville, Virginia, for Appellant.    Timothy
J. Heaphy, United States Attorney, Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Amber Renee Franks was sentenced to forty-eight months

in prison after a jury convicted her of six counts of bank

fraud, in violation of 18 U.S.C. § 1344 (2006); four counts of

theft    by    a     bank    employee,      in       violation    of     18    U.S.C.    § 656

(2006); two counts of aggravated identity theft, in violation of

18 U.S.C. § 1028A (2006); and one count of access device fraud,

in violation of 18 U.S.C. § 1029 (2006).                               On appeal, Franks

asserts only that there was insufficient evidence to support the

jury’s guilty verdict.              We disagree and affirm.

               This court reviews the denial of a Fed. R. Crim. P. 29

motion de novo.             See United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005).            When, as here, a Rule 29 motion was based on a

claim    of    insufficient          evidence,        the    jury’s      verdict      must     be

sustained “if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                              United States

v.   Abu      Ali,    528     F.3d    210,    244       (4th     Cir.       2008)    (internal

quotation marks, brackets and citations omitted).                                   This court

“ha[s]     defined          ‘substantial     evidence’           as     evidence       that    a

reasonable         finder      of    fact    could          accept      as    adequate        and

sufficient to support a conclusion of a defendant’s guilt beyond

a    reasonable       doubt.”         Alerre,         430    F.3d      at     693    (internal

quotation marks and citations omitted).



                                                 2
               This court “must consider circumstantial as well as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to

be established.”          United States v. Cameron, 573 F.3d 179, 183

(4th    2009)     (internal      quotation      marks    and    citations    omitted).

“[I]f       the      evidence           supports         different,         reasonable

interpretations,          the    jury    decides        which    interpretation      to

believe[.]”        United States v. Wilson, 484 F.3d 267, 283 (4th

Cir.    2007)     (internal      quotation      marks    and    citation     omitted).

Thus,    the    court     may    not    weigh    the    evidence      or    review   the

credibility of the witnesses.                See United States v. Allen, 491

F.3d 178, 185 (4th Cir. 2007).                    A defendant challenging the

sufficiency of the evidence faces a heavy burden.                           See United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                        We have

considered the parties’ arguments and have reviewed the trial

evidence and conclude that the Government produced sufficient

evidence to support the jury’s verdict.

               Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented      in   the    materials

before    the     court    and   argument       would    not    aid   the   decisional

process.

                                                                              AFFIRMED



                                           3